Citation Nr: 1104571	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-13 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a lumbar 
spine disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1944 to 
January 1946.    

This appeal is from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Tiger Team in 
Cleveland, Ohio, which found that new and material evidence had 
been received to reopen a previously denied claim for service 
connection for degenerative joint disease of the lumbar spine, 
but denied service connection for degenerative joint disease of 
the lumbar spine.  It also denied service connection for coronary 
artery disease with hypertension, status post coronary artery 
bypass graft.  The appeal comes to the Board of Veterans' Appeals 
(Board) from the VA Regional Office (RO) in Montgomery, Alabama.  

As support for his claim, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a videoconference hearing 
in December 2010.  The transcript of the hearing has been 
associated with the claims file and has been reviewed.

In a January 2009 rating decision, the RO denied a claim for 
service connection for posttraumatic stress disorder.  As the 
Veteran did not perfect an appeal of that claim by filing a 
notice of disagreement (NOD) and substantive appeal (e.g., VA 
Form 9 or equivalent statement), it is not before the Board.  See 
38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a lumbar spine disorder and 
service connection for a heart disorder are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1956 rating decision, the RO denied service 
connection for a back disorder.  The Veteran was notified of the 
decision and of his appellate rights, but he did not initiate an 
appeal.

2.  The additional evidence received since the January 1956 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1956 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the January 
1956 decision to reopen the previously denied claim for service 
connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of a VCAA letter from the RO to 
the Veteran dated in August 2007.  This letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not of 
record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the VA 
would seek to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the 
Board finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  
See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the 
case here with respect to the issue concerning the lumbar spine 
disorder, the August 2007 VCAA notice letter is compliant with 
the decision by the U. S. Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it 
sufficiently explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  

Additionally, the August 2007 VCAA letter from the RO further 
advised the Veteran that a disability rating and an effective 
date will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the July 2007 VCAA notice letter 
prior to the October 2007 determination on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. 
App. At 120.  Thus, there is no timing error with regard to the 
VCAA notice.  

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Certain private 
treatment records also have been associated with the claims file.  
Additionally, the RO had previously provided the Veteran with a 
VA examination in connection with his lumbar spine claim.  
Further, he and his representative have submitted several 
statements in support of his claim.  The Veteran also provided 
testimony at a videoconference hearing.  Thus, there is no 
indication that any additional evidence remains outstanding.  The 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

The RO previously denied service connection for a back disorder 
in a January 1956 rating decision because no evidence showed a 
current back disorder that was related to the Veteran's military 
service.  The RO notified the Veteran of that decision, but he 
did not initiate an appeal.  Therefore, that decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied by 
the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this claim 
before proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  

The Veteran filed his claim to reopen a previously denied claim 
for service connection for a lumbar spine disorder in June 2007.  
Because the Veteran's claim to reopen service connection was 
filed after 2001, the amended regulations are applicable.  See 66 
Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that, in determining whether new and material 
evidence has been submitted to reopen a claim, it is necessary to 
consider all evidence added to the record since the last time the 
claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 
273 (1996) (emphasis added).  

Upon reviewing the evidence received since the January 1956 
rating decision, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, an April 2009 
private physician's statement indicated that the Veteran suffered 
a back injury while in service, which resulted in his current 
medical conditions of severe low back pain, degenerative joint 
disease, and osteoporosis.  Further, a VA examination report 
dated in May 2009 provides a diagnosis of severe lumbar spine and 
lumbosacral spine spondylosis.
  
Thus, presuming the credibility of this evidence, these records 
present evidence that the Veteran has a current lumbar spine 
disorder that may be related to service.  This evidence is new, 
not cumulative, and relates directly to an unestablished fact 
necessary to substantiate the Veteran's claim.  Thus, as new and 
material evidence has been received, the Veteran's claim for 
service connection for a lumbar spine disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the previously 
denied claim for a lumbar spine disorder is reopened.  To this 
extent, the appeal is granted.



REMAND

Before addressing the merits of the issues regarding service 
connection currently on appeal, the Board finds that additional 
development of the evidence is required.

Initially, the Board finds that a remand is necessary to obtain 
additional post-service treatment records.  During the 
aforementioned December 2010 videoconference hearing, the Veteran 
testified that he received treatment from a private physician, 
Dr. Dawes, for his back and heart following discharge from 
service.  However, this private physician has since passed away, 
after which time the Veteran began receiving treatment at the VA 
medical center (VAMC).  A review of the claims file reveals 
scattered treatment records from the 1950s, including a notation 
of "back trouble - 1945" and a VA chest X-ray that was taken in 
December 1954, but not a complete copy of all treatment records 
from this time period.  Such records should be obtained.  The RO 
also should request from the Veteran copies of any treatment 
records from Dr. Dawes that he may possess.  In this regard, VA's 
duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  VA also has 
a duty to make reasonable efforts to obtain relevant records, 
including private records that the claimant adequately 
identifies, and notify the claimant of such efforts whenever it 
is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of treatment for his back and heart 
from this time period may be relevant to the Veteran's claims, 
the RO should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm that 
further attempts to obtain them would be futile.  The Veteran 
also has to be apprised of this.  

Second, it is unclear whether the Veteran had previously received 
disability benefits from the Social Security Administration 
(SSA).  A review of the evidence of record reveals that a VA 
examiner in December 1976 noted that the Veteran had worked until 
June 1975 and had applied for SSA insurance thereafter.  However, 
these records are not on file and must be obtained prior to the 
determination of the Veteran's claims as these records may 
pertain to the particular disabilities at issue.  38 U.S.C.A. 
§ 5103A(c)(3).  Although disability determinations by the SSA are 
not controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits, and VA has a duty to assist the Veteran 
in gathering these records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a 
remand is warranted to obtain these records.

Next, a remand is required to clarify a May 2009 VA medical nexus 
opinion of the Veteran's back disability.  Specifically, the May 
2009 VA examiner indicated that the Veteran's spine showed 
scoliosis of the spine, degenerative disc disease, osteophytosis, 
and degenerative joint disease.  The diagnosis was severe 
spondylosis.  The examiner opined that the Veteran's current 
spinal condition was less likely as not caused by or a result of 
his military duty, based on a total lack of documentation 
relating any injury of his low back while on active duty.  See VA 
examination report dated in May 2009.  
  
However, the Board finds the VA examiner's rationale for his 
conclusion to be inadequate as the examiner failed to address the 
Veteran's competent and credible lay statements and evidence 
showing the possibility of an injury in service and continuity of 
symptomatology.  As such, subsequent to the May 2009 VA 
examination, the Veteran provided testimony regarding a back 
injury he sustained during service.  See videoconference hearing 
transcript dated in December 2010.  As a lay person, the Veteran 
is competent to provide testimony regarding the symptoms he has 
experienced during and since service.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board also finds this testimony to be credible as 
the Veteran has consistently reported that he had sustained an 
injury to his back while serving aboard a ship during service.  
See, e.g., VA Form 3102, Request for Information, dated in 
November 1955.  Moreover, such contention is consistent with the 
places, types, and circumstances of the Veteran's service, as 
records document that the Veteran did, indeed, serve aboard a few 
ships while in service.  38 U.S.C.A. § 1154(a).    

Furthermore, evidence of record also shows, and the Veteran has 
testified, regarding continued complaints related to his back 
since service.  See hospital report dated in October 1955 and 
videoconference hearing transcript dated in December 2010.  

Thus, an addendum to the May 2009 VA examiner's medical nexus 
opinion is required given that his original negative opinion 
failed to address the Veteran's competent and credible statements 
regarding an injury in service and evidence showing continuity of 
symptomatology after service.  A VA examination is not necessary 
in order to provide this opinion, unless the previous VA examiner 
is unavailable, and a new examiner indicates a physical 
examination is necessary in order to adequately answer the 
question posed.  

Finally, a remand is required for a VA examination of the 
Veteran's heart to determine the nature and etiology of any heart 
disorder, including whether or not it was incurred in service.  
In this regard, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence of in-service 
incurrence or aggravation of a disease or injury, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service, but (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, the Board observes 
that the third prong of the criteria under McLendon establishes a 
low threshold, and emphasizes that the type of evidence that may 
be used to satisfy this prong includes credible evidence of 
symptoms capable of lay observation, as is the case here.  Id.  

In this case, while the Veteran's STRs are negative of any 
evidence of complaints of, diagnosis of, or treatment for, a 
heart disorder or hypertension, or symptomatology thereof, there 
is a current diagnosis of a heart disorder.  The Veteran also has 
provided testimony that he experienced heart problems during 
service and after discharge from service.  He also testified that 
he received treatment for his heart from Dr. Dawes.  See 
videoconference hearing transcript dated in December 2010.  In 
this regard, the Veteran is competent to provide testimony 
regarding the symptoms he experienced during service and has 
since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such 
credible lay evidence should be taken into account in a claim for 
service connection.  

Furthermore, there is documentation that the Veteran was provided 
an X-ray study of his chest in December 1954, which may be 
evidence that there were concerns regarding his heart at the 
time.  

Thus, in light of competent and credible statements regarding in-
service symptoms related to the heart and continuous 
symptomatology since service, evidence that an X-ray study was 
completed for his heart in December 1954, a current diagnosis of 
a heart disorder, and the Court's holding in McLendon, supra, a 
comprehensive VA medical examination and opinion are needed to 
determine the exact nature and etiology of the Veteran's heart 
disorder and whether any current such disorder is related to his 
military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran to ascertain whether 
he had any relevant treatment at a VAMC since 
the time of his discharge from service 
through 1960.  If so, obtain all pertinent 
records of any medical treatment for the 
Veteran's back and heart disorders from the 
appropriate VAMC dated from 1946 to 1960.  
The RO also should request that the Veteran 
submit any private treatment records in his 
possession that are from Dr. Dawes from the 
time of his discharge, when he allegedly 
began receiving treatment from the physician 
for his back and heart.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Ask the Veteran to clarify whether he had 
previously received SSA disability benefits 
related to his back and heart disorders.  If 
he had, request from the SSA records 
associated with the Veteran's disability 
claim(s).  Request copies of the disability 
determination and all medical records 
considered.  If no records are available or 
do not exist, a response to that effect must 
be documented in the claims file, and the 
Veteran must be notified.

3.  Request that the previous May 2009 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  Specifically, the physician 
should clearly address and discuss the 
Veteran's competent and credible lay 
statements and testimony regarding an in-
service back injury, his report of treatment 
for back symptomatology after discharge from 
service, an October 1955 hospital report 
wherein the Veteran reported having 
experienced back problems since his discharge 
from service, a November 1955 Request for 
Information form wherein it was noted that 
the Veteran had reported a back injury in 
service, and a November 1955 form to the 
Registrar Division of the VA Hospital wherein 
it was noted that the Veteran had "back 
trouble - 1945".  The examiner should 
reconcile this evidence with his previously 
provided negative nexus opinion that the 
Veteran's current back disorder is less 
likely than not related to his military 
service.  The VA examiner should provide a 
clarification as to whether the Veteran's 
current spine disorder(s) is/are at least as 
likely as not incurred in or aggravated by 
his military service, given the VA examiner's 
explanations regarding the aforementioned 
evidence.  

The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history.  Another VA examination is not 
necessary in order to provide this opinion, 
unless the previous VA examiner listed on the 
May 2009 report is unavailable, and a new 
examiner indicates a physical examination is 
necessary in order to adequately answer the 
question posed. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

4.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
ascertain the etiology of any heart disorder.  
The claims file, including a copy of this 
remand and treatment records, must be made 
available to the examiner for review of the 
pertinent evidence in connection with the 
examination, and the examination report 
should reflect such review.  

All indicated tests and studies deemed 
necessary for accurate assessments should be 
undertaken.  Following the examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's current heart disorder is due to 
his military service.  

In providing any opinions, the examiner must 
give a complete and detailed explanation and 
rationale.  If the examiner finds that the 
etiology of the Veteran's heart disorder 
cannot be determined without resorting to 
speculation, s/he also should provide a 
detailed explanation of why it cannot be 
determined.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

5.  Readjudicate the claim of service 
connection for a lumbar spine disorder and 
the claim for service connection for a heart 
disorder in light of the VA examination, VA 
examination addendum, and nexus opinions 
provided and any additional medical evidence 
received since the issuance of the 
supplemental statement of the case (SSOC) in 
May 2009.  If the claims are not granted to 
the Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


